—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Naro, J.), rendered October 7, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly determined that his challenge to a juror based on her status as a crime victim was pretextual, since he did not apply that facially race-neutral reason to other prospective jurors who were similarly situated (see, People v Hewitt, 258 AD2d 597; People v Hill, 245 AD2d 464, 465; People v Morrison, 220 AD2d 694; People v Meyers, 217 AD2d 639; People v Watson, 216 AD2d 596). It is well settled that neither the prosecutor nor the defense attorney may exercise peremptory challenges in a discriminatory manner to exclude a cognizable group (see, Batson v Kentucky, 476 US 79; People v Kern, 75 NY2d 638, cert denied 498 US 824). Where, as here, the People established a prima facie case of discrimination, the defense counsel was required to set forth race-neutral, non-pretextual reasons for the peremptory challenges (see, People v Allen, 86 NY2d 101, 109; People v Rivera, 220 AD2d 782, 783). While a challenge to a juror’s status as a crime victim is not pretextual on its face, it may properly be regarded as such when it appears that it is being exercised in accordance with a discriminatory pattern (see, People v Watson, 216 AD2d 596, supra; People v Velasquez, 213 AD2d 505; People v Lopez, 211 AD2d 827; People v Taylor, 208 AD2d 967). The trial court’s determination that the defense counsel’s proffered reasons were pretextual will not be disturbed on appeal where, as here, it is supported by the record (see, People v Rivera, supra, at 783; People v Jupiter, 210 AD2d 431, 433).
The defendant’s remaining contention is without merit. Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.